                                                        Search Warrant Nos.: 21-SW-00278-WBG
                                                                             21-SW-00279-WBG
                           AFFIDAVIT FOR SEARCH WARRANT

       1.      I, Sargis Zadoyan, a Task Force Officer (“TFO”) with the United States Drug

Enforcement Administration (“DEA”), do hereby state under oath as follows:

       2.      My name is Sargis Zadoyan, I am currently a TFO with the DEA. I am employed

as a police officer with the Kansas City International Airport Police (“KCIPD”), and has been so

employed since January 2006. I have been assigned to the DEA Kansas City Interdiction Task

Force (“KCITF”) since February 2008. During my current assignment with the DEA, I have

participated in numerous investigations of individuals who violated the Controlled Substances Act

(Title 21, United States Code) and related offenses. I have received trainings in the area of drug

interdiction, money laundering, and other drug investigations.

       3.      I have also received specialized training in the enforcement of federal drug laws.

My training and experience has involved, among other things, debriefing defendants, witnesses,

and informants, as well as others who have knowledge regarding the distribution and transportation

of controlled substances and laundering and concealment of proceeds of drug trafficking;

surveillance; drug identification; undercover operations; legal aspects pertaining to drug

investigations; asset forfeiture; and analysis of documentary and physical evidence. Based on my

training and experience as a TFO with the DEA, I have become familiar with the manner in which

drug traffickers conduct their drug-related business, including the methods employed by drug

dealers to import, conceal, transport, and distribute illegal drugs, and the use of coded language to

refer to various drugs, drug proceeds, and other aspects of drug trafficking.

       4.      This affidavit contains information necessary to support probable cause for this

application. It is not intended to include every fact or matter observed by me or known by law

enforcement. The information provided is based on my personal knowledge and observations


                                                 1

        Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 1 of 6
                                                          Search Warrant Nos.: 21-SW-00278-WBG
                                                                               21-SW-00279-WBG
during the course of this investigation, information conveyed to me by other law enforcement

officials and others, and my review of records, documents, and other physical evidence obtained

during this investigation.

               ITEMS TO BE SEARCHED AND EVIDENCE TO BE SEIZED

        5.      This affidavit is in support of a search warrant for following items, hereinafter

collectively referred to as the “Target Suitcases”:

                a.        A light blue, “Bric’s” brand, hard-sided suitcase with a Southwest Airline

        bag tag bearing the name Daijah V. Burge, further described in Attachment A1; and

                b.        A light pink, “Bric’s” brand, hard-sided suitcase with Southwest Airline bag

        tag bearing the name Daijah V. Burge, further described in Attachment A2.

        6.      The Target Suitcases were seized at the Kansas City International Airport,

Southwest Airlines, located at 34 North Rome Circle, Kansas City, Platte County, Missouri, on

June 2, 2021, subsequent to a drug odor detecting canine alert to the suitcase and refusal of consent

to search. Daijah V. Burge, who was traveling from Oakland, California, to Baltimore, Maryland,

was in transit in Kansas City, Missouri, and whose name is on the Target Suitcases, initially

claimed the Target Suitcases, but later claimed she did not check any suitcases and disclaimed

ownership of the Target Suitcases.

        7.      Based on my training and experience, I am aware that drug traffickers often conceal

illegal drugs inside travel bags while utilizing public transportation, such as airports, from source

areas in the United States to other areas in the United States as well as the proceeds from illegal

drug sales back to the source areas. California has been identified by law enforcement as a source

area for illegal drugs.




                                                   2

         Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 2 of 6
                                                       Search Warrant Nos.: 21-SW-00278-WBG
                                                                            21-SW-00279-WBG
       8.      I am requesting to seize any items associated with drug trafficking based on my

training and experience, such as: any illegal drugs, drug paraphernalia, drug ledgers, and

United States currency, further described in Attachment B. I am also seeking authority to

seize any indicia of ownership within the Target Suitcases.

                           OFFENSES UNDER INVESTIGATION

       9.      Based upon my training and experience and on the facts set forth in this affidavit, I

believe both Target Suitcases contain evidence of violations of 21 U.S.C. § 841(a)(1) (possession

with intent to distribute controlled substances); and 21 U.S.C. § 846 (conspiracy or attempt to

distribute controlled substances).

                                      PROBABLE CAUSE

       10.     On June 2, 2021, your affiant, along with the members of the DEA KCITF,

conducted interdiction duties at Kansas City International Airport, Southwest Airlines, located

within the Western District of Missouri. These duties include utilizing a drug odor detection canine

to conduct a free air sniff of checked in bags, prior to the boarding of the flights, and making

consensual contact with passengers.

       11.     At approximately 3:23 p.m., DEA TFO Andrey Ignatenko, utilizing his drug

detection canine Csibi, conducted a free air sniff of the checked bags on Southwest Airlines flight

594 destined for Baltimore, Maryland. Canine Csibi alerted to the odor of narcotics on or about

the Target Suitcases. The Target Suitcases were in transit through Kansas City, Missouri, and

both bore tags bearing the name “Daijah V. Burge.” The Southwest Airline bag tags affixed on

both suitcases indicated that Burge started her travel in Oakland, California, and was destined for

Baltimore, Maryland.




                                                 3

        Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 3 of 6
                                                       Search Warrant Nos.: 21-SW-00278-WBG
                                                                            21-SW-00279-WBG
       12.     Special Agent (“SA”) Jaimie Wolf of Homeland Security Investigations (“HSI”)

and I were in the Southwest Airlines secured boarding area and made consensual contact with

Burge. SA Wolfe and I identified ourselves as law enforcement and asked to speak with Burge.

After obtaining consent to speak with Burge, I informed Burge that DEA and HSI agents were

working at the airport in an attempt to reduce illegal contraband being smuggled in and out of

Kansas City. SA Wolfe informed Burge that a canine alerted to the odor of narcotics from her two

checked suitcases, the Target Suitcases. I asked Burge if she had any illegal narcotics in her

checked suitcases and Burge stated she did not. Burge was asked for consent for law enforcement

agents to search the Target Suitcases. At that point, Burge was very nervous and stated that she

did not know if she wanted to give consent or not. Burge asked if she could call her family lawyer.

       13.     Burge stated her phone was dead and asked if she could charge her phone and make

a phone call. I walked with Burge to a charging station and Burge connected her phone. After

talking to an unknown person on the phone, Burge stated that she did not consent to a search of

her suitcases. Burge further stated she did not have any checked suitcases. I asked to see Burge’s

identification, which she claimed she misplaced. I again asked to see Burge’s identification and

Burge finally provided her California state identification. I double-checked the name printed on

the Southwest Airline bag tags affixed to the Target Suitcases and they bore Burge’s name.

I asked Burge if she checked in two suitcases in Oakland with Southwest Airlines and she stated

she did not. I obtained Burge’s phone number and address, and the phone number and the address

matched the phone number written on the bag tag affixed to the light blue suitcase. The hand-

written bag tag on the light pink suitcase was partially torn; however, the street number of the

address and the area code of the phone number were the same.




                                                4

        Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 4 of 6
                                                        Search Warrant Nos.: 21-SW-00278-WBG
                                                                             21-SW-00279-WBG
       14.     I told Burge that her name was on both suitcases and initially she claimed both

suitcases but was unsure about giving consent for the suitcases to be searched. Burge again claimed

she did not check any suitcases and stated someone else probably checked the Target Suitcases

under her name. I detained Burge for a short time in order to obtain her personal information. After

obtaining Burge’s personal information, I informed her that the Target Suitcases were going to

be seized pending further investigation and application for a search warrant. Your affiant informed

Burge that she would be contacted to be informed of the outcome of the search warrant if one was

granted. Burge was released to continue with her flight to Baltimore, Maryland.

       15.     Canine Csibi is a two year old brindle Dutch Shephard trained for specific odor

narcotics detection at the Huston K9 Academy. Canine Csibi and TFO Ignatenko were certified

in the specific odor narcotics detection of Marijuana, Cocaine, Methamphetamine and Heroin by

the North American Police Work Dog Association (NAPWDA) in February, 2021.

       16.     While serving with handler TFO Ignatenko, Csibi’s alerts have resulted in the

seizure of approximately 50.48 pounds of marijuana/THC products, 10.27 pounds of

methamphetamine, 56.69 grams of cocaine, 2.00 grams of heroin, and $724,781 in United States

currency.

       17.     The Target Suitcases are currently located at the DEA Kansas City Interdiction

Task Force within Kansas City, Platte County, in the Western District of Missouri.

                                   REQUEST FOR SEALING

       18.     I further respectfully request that the Court order that all papers in support of these

applications, including the affidavit and search warrants, be sealed until further order of the Court.

These documents discuss an ongoing criminal investigation that is neither public nor known to all

of the targets of the investigation. Accordingly, there is good cause to seal these documents



                                                  5

        Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 5 of 6
3rd                    At 2:30 pm




      Case 4:21-sw-00278-WBG Document 1-1 Filed 06/03/21 Page 6 of 6
